Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the amendment filed on 6/7/2021 to the Application filed on 1/8/2021.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 62/961283, filed on 1/15/2020.
Claims 1-8 are pending in the case.  Claims 1, 7, and 8 are independent claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 

Independent claims 1, 7, and 8 recite “at least one processing step that may branch to any one of a plurality of different, subsequent processing steps”.  “May branch” is not a required step.  Examiner suggests “at least one processing step that es to any one of a plurality of different, subsequent processing steps”

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta, U.S. Patent Application Publication No. 20160335134, filed on 7/29/2016 (hereinafter Gupta) in view of Bauer, U.S. Patent Application Publication No. 20080195948, filed on 7/23/2007 (hereinafter Bauer). 

As for independent claim 1, Gupta discloses method and apparatus that executes a plurality of information processing steps, the information processing apparatus comprising: 
a management section that manages the plurality of information processing steps by dividing the plurality of information processing steps into a plurality of processing groups; 
(Gupta paragraph [0021] discloses Processing steps, tasks 110, divided into groups jobs 108, as shown in figure 1) 
an information processing section that processes: (i) each of the plurality of processing groups in processing order according to a group selection order rule; and  
(Gupta paragraph [0021] discloses processing groups in order according to rule, dependent task from different group, job, must be completed before next group, job 108, begins) 
(ii) at least some of the plurality of information processing steps included in each of the plurality of processing groups in a selection order according step executing order rule, such that at least one of the processing groups includes at least one processing step that may branch to any one of a plurality of different, subsequent processing steps in accordance with a result of the at least one processing step
(Gupta paragraph [0021], [0029] discloses process group, jobs 200, having processing steps, tasks 300, that branch to subsequent step, task from job 200 sub 1 branches to different task in job 200 sub 2, line with arrow, as shown in fig. 2A; Dependent task in another or same group can begin when previous task completes).

Gupta does not appear to explicitly disclose method and apparatus comprising a group progress image generating section that generates a progress display image representing a progress of processing of the plurality of information processing steps included in each of the plurality of processing groups; and a display control section that outputs and displays a screen 

However, Baur discloses method and apparatus comprising
a group progress image generating section that generates a progress display image representing a progress of processing of the plurality of information processing steps included in each of the plurality of processing groups 
(Bauer paragraph [0010] discloses generating and displaying progress display image representing a progress, progress bars 202, 204, 206, each of which corresponds to a respective one of multiple parts of a task, as show in figure 2); and 
a display control section that outputs and displays a screen in which the generated progress display image for each of the plurality of processing groups is arranged at each predetermined position in one screen 
(Bauer paragraph [0010], [0011] discloses progress display image, progress bars 202, 204, 206 are aligned, such that all of the display units 208, 214, 216 in a particular column correspond to a common work unit as shown in figure 2). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bauer with Gupta for the benefit of being able to visually indicate progress to the user. 

As for claim 4, limitations of parent claim 1 have been discussed above.  Bauer discloses method and apparatus wherein 
the display control section displays an image determined in advance as indication of  completion of the processing, near the progress display image corresponding to a processing group in which the progress of the processing of the plurality of information processing steps included in the processing group is completed among the plurality of processing groups 


As for claim 5, limitations of parent claim 1 have been discussed above.  Bauer discloses method and apparatus wherein 
when there is an error in the plurality of information processing steps included in a processing group among the plurality of processing groups during information processing by the information processing section, the display control section displays an image defined in advance as an image indicating that an error has occurred, near the progress display image corresponding to the processing group 
(Bauer paragraph [0013] discloses indicating error has occurred; "Display units 208, 210, 212, 214, 216 may also be color-coded to indicate whether certain events occurred during particular work units. Or, the display units 208, 210, 212, 214, 216 may be colored to indicate whether or not an error was encountered during a particular work unit. The display units 208, 210, 212, 214, 216 may also be color coded to indicate how many errors were encountered during a particular work unit (such as: no errors, fewer than 50 errors, or more than 50 errors). ", Bauer [0013]). 

As for claim 6, limitations of parent claim 1 have been discussed above.  Bauer discloses method and apparatus wherein 
the progress display image representing the progress of the processing of the plurality of information processing steps for each of the plurality of processing groups includes an image of a bar having a predetermined length, and a color of the bar is changed for an area corresponding to the progress of the processing 
(Bauer paragraph [0010]-[0012] discloses progress bar of predetermined length and changing color to indicate progress as shown in figure 2). 
	
As for claim 7, claim 7 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 8, claim 8 reflects article of manufacture comprising computer executable instructions for implementing article of manufacture in claim 1 and is rejected along the same rationale.

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta in view of Bauer in view of Pederson et al., U.S. Patent Application Publication No. 20090164933, filed on 12/21/2007 (hereinafter Pederson).

As for claim 2, limitations of parent claim 1 have been discussed above.  Gupta discloses method and apparatus wherein 
the information processing section selects a processing group from the plurality of processing groups in the processing order and processes at least some of the plurality of 
(Gupta paragraph [0021] discloses processing groups in order according to rule, dependent task from different group, job, must be completed before next group, job 108, begins) 
when a progress of processing of at least some of the plurality of information processing steps included in a processing group selected prior to a processing group to be selected is not completed according to the processing order, a selection of the processing group to be selected is not performed 
(Gupta paragraph [0021] discloses processing steps, tasks, can be performed sequentially such that processing group, job, is not performed until previous step, task, which it depends on is performed). 

Pederson discloses method and apparatus wherein
the information processing section selects a processing group from the plurality of processing groups in a order and processes at least some of the plurality of information processing steps included in the selected processing group in the selection order according to a rule, and 
(Pederson paragraph [0043], [0045] discloses selecting processing group, stage 1 404a,  and processing step as indicated by progress bar 407 according to a rule, phase transition logic, as shown in figure 4) 
when a progress of processing of at least some of the plurality of information processing steps included in a processing group selected prior to a processing group to be selected is not completed according to the order, a selection of the processing group to be selected is not performed 
(Pederson paragraph [0043], [0045] discloses not starting stage 2, absence of progress bar 406b not being filled before stage 1 is complete). 



Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta in view of Bauer in view of Pederson in view of Kamekawa, U.S. Patent Application Publication No. 20180234562, filed on 1/24/2018 (hereinafter Kamekawa).

As for claim 3, limitations of parent claim 1 have been discussed above.  Gupta discloses method and apparatus wherein 
the information processing section selects a processing group from the plurality of processing groups in the processing order and processes at least some of the plurality of information processing steps included in the selected processing group in the selection order according to the  step execution order rule 
(Gupta paragraph [0021] discloses processing groups in order according to rule, dependent task from different group, job, must be completed before next group, job 108, begins). 

Pederson discloses method and apparatus wherein 
the information processing section selects a processing group from the plurality of processing groups in an order and processes at least some of the plurality of information processing steps included in the selected processing group in the selection order according to the rule 
(Pederson paragraph [0043], [0045] discloses selecting processing group, stage 1 404a,  and processing step as indicated by progress bar 407 according to a rule, phase transition logic, as shown in figure 4).


Gupta does not appear to explicitly disclose method and apparatus wherein the display control section displays a predetermined image near the progress display image corresponding to the processing group selected by the information processing section.

However Kamekawa discloses method and apparatus wherein 
the display control section displays a predetermined image near the progress display image corresponding to the processing group selected by the information processing section 
(Kamekawa paragraph [0113], [0114] discloses displaying predetermined image, "success" or "failure" corresponding to progress groups 1137, 1138, or 1139 as shown in figure 11C). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamekawa with Gupta, Bauer, Pederson for the benefit of processing plurality of tasks in an ordered manner to indicate progress to the user. 


Response to Arguments

Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicants’ amendments.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175